Exhibit 10.1

 

LOGO [g743121g03n07.jpg]

 

Agreement

 

 

Project Rome

 

 

 

 

Master Agreement

 

 

 

Genworth Financial, Inc.

Genworth Mortgage Insurance Australia Limited



--------------------------------------------------------------------------------

LOGO [g743121g28m59.jpg]

 

 

Contents

 

   

Table of contents

 

      

 

     

 

Operative part

     2      1   Definitions and interpretation      2       

1.1     Definitions

     2       

1.2     Interpretation

     8      2   Expenses      9       

2.1     Expenses of the Initial Public Offering

     9      3   Closing      10       

3.1     Pre-Closing transactions

     10       

3.2     Time and place of closing

     10       

3.3     Closing transactions

     10      4   Confidentiality      10       

4.1     Confidential information

     10      5   Release; indemnification      13       

5.1     Release of pre-closing claims

     13       

5.2     General indemnification by Genworth Australia

     15       

5.3     General indemnification by Genworth Financial

     15       

5.4     Contribution

     16       

5.5     Indemnification obligations net of insurance proceeds and other amounts,
on an After-Tax Basis

     17       

5.6     Procedures for indemnification of Third Party Claims

     17       

5.7     Additional matters

     18       

5.8     Remedies cumulative; limitations of liability

     19       

5.9     Litigation and settlement cooperation

     20      6   Dispute resolution      20       

6.1     Dispute resolution

     20       

6.2     General provisions

     20       

6.3     Arbitration

     21      7   General provisions      22       

7.1     Representations and warranties; fiduciary duties

     22       

7.2     Further assurances

     22       

7.3     Survival of covenants

     23       

7.4     Governing law

     23       

7.5     Force majeure

     23       

7.6     Notices

     24       

7.7     Taxes

     24       

7.8     Regulatory approval and compliance

     25       

7.9     Severability

     26       

7.10   Entire agreement

     26       

7.11   Assignment; no third-party beneficiaries

     26       

7.12   Amendment; waiver

     27       

7.13   Counterparts

     27   

 

Master Agreement            Contents 1



--------------------------------------------------------------------------------

LOGO [g743121g28m59.jpg]

 

Contents

 

    Signing page      31   

 

Master Agreement            Contents 2



--------------------------------------------------------------------------------

LOGO [g743121g28m59.jpg]

 

 

 

Master Agreement

 

 

 

 

 

 

Date u 23 April 2014

 

 

 

Between the parties

 

     

 

   

 

Genworth Financial, Inc.

 

a corporation existing under the laws of the State of Delaware

 

(Genworth Financial)

 

 

 

   

 

Genworth Mortgage Insurance Australia Limited

 

ACN 154 890 730

 

(Genworth Australia)

 

 

 

 

 

Recitals

 

 

1

 

 

Genworth Australia is undertaking an initial public offering (the Initial Public
Offering) of its ordinary shares pursuant to a prospectus filed with the
Australian Securities and Investments Commission (ASIC).

 

    2  

Genworth Financial and Genworth Australia (and, where relevant, their respective
Affiliates) have entered into this Agreement and will on or around the Closing
Date enter into the other IPO Agreements (as defined below) to set out certain
key provisions relating to the separation of the Genworth Financial Group and
the Genworth Australia Group and their continuing arrangements following the
completion of the Initial Public Offering (the Closing).

 

 

 

 

in consideration of the foregoing and the mutual agreements contained herein and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

 

 

 

Master Agreement            page 1



--------------------------------------------------------------------------------

LOGO [g743121g28m59.jpg]

 

Operative part

 

 

1

 

  

Definitions and interpretation

 

 

 

1.1

  

 

Definitions

 

     

The meanings of the terms used in this Agreement are set out below.

 

 

    

Term

 

  

Meaning

 

  

 

  

 

Action

  

 

any demand, action, claim, dispute, suit, countersuit, arbitration, inquiry,
proceeding or investigation by or before any Governmental Authority.

 

  

 

  

 

Affiliate

  

 

(and, with a correlative meaning, ‘affiliated’), with respect to any Person, any
direct or indirect subsidiary of such Person, and any other Person that
directly, or through one or more intermediaries, controls or is controlled by or
is under common control with such first Person; provided, however, that, for the
sole purpose of defining the benefits and obligations of the parties pursuant to
this Agreement and the other IPO Agreements, and without affecting or intending
to affect in any way the definition or characterisation, for any purpose, of the
parties’ relationship at law or with respect to any third party (including,
without limitation, pursuant to any Vendor Agreement), from and after the
Closing Date, each of Genworth Australia and its direct and indirect
Subsidiaries shall be deemed not to be an Affiliate of Genworth Financial or any
of its direct and indirect Subsidiaries (other than Genworth Australia and its
direct and indirect Subsidiaries), and vice versa. As used in this definition,
‘control’ (including with correlative meanings, ‘controlled by’ and ‘under
common control with’) means possession, directly or indirectly, of power to
direct or cause the direction of management or policies or the power to appoint
and remove a majority of directors (whether through ownership of securities or
partnership or other ownership interests, by contract or otherwise).

 

  

 

  

 

After-Tax Basis

 

  

has the meaning given to it in clause 5.5(c).

 

  

 

 

Master Agreement            page 2



--------------------------------------------------------------------------------

LOGO [g743121g28m59.jpg]

 

    

Term

 

  

Meaning

 

  

 

  

 

Applicable Law

  

 

with respect to any Person, property, transaction, event or other matter, (i)
any foreign or domestic constitution, treaty, law, statute, regulation, code,
ordinance, principle of common law or equity, rule, municipal by-law, Order or
other requirement having the force of law, (ii) any policy, practice, protocol,
standard or guideline of any Governmental Authority which, although not
necessarily having the force of law, is regarded by such Governmental Authority
as requiring compliance as if it had the force of law (collectively, the Law)
relating or applicable to such Person, property, transaction, event or other
matter and also includes, where appropriate, any interpretation of the Law (or
any part thereof) by any Person having jurisdiction over it, or charged with its
administration or interpretation.

 

  

 

  

 

ASIC

 

  

has the meaning given to it in Recital 1.

 

  

 

  

 

Brookfield

 

  

Brookfield Life Assurance Company Limited.

 

  

 

  

 

Business Day

  

 

a day on which banks are open for business in Sydney, New South Wales or New
York, NY, other than a Saturday, Sunday or public holiday in those cities. Any
event the scheduled occurrence of which would fall on a day that is not a
Business Day shall be deferred until the next succeeding Business Day.

 

  

 

  

 

Closing

 

  

has the meaning given to it in Recital 2.

 

  

 

  

 

Closing Date

 

  

the date on which the Closing takes place.

 

  

 

  

 

Corporations Act

 

  

 

the Australian Corporations Act 2001 (Cth), as amended from time to time

 

  

 

  

 

Cross License

  

 

the Intellectual Property Cross License in the form agreed between the parties,
to be entered into on or around the Closing Date by and between Genworth
Financial and Genworth Australia.

 

  

 

  

 

Dispute

 

  

has the meaning given to it in clause 6.1.

 

  

 

  

 

Excluded Claim

 

  

has the meaning given to it in clause 5.1(h)

 

  

 

  

 

First Tribunal

 

  

has the meaning given to it in clause 6.3(e)

 

  

 

 

Master Agreement            page 3



--------------------------------------------------------------------------------

LOGO [g743121g28m59.jpg]

 

    

Term

 

  

Meaning

 

  

 

  

 

Force Majeure

  

 

with respect to a party, an impediment beyond the control of such party (or any
Person acting on its behalf), which could not reasonably be expected to have
been taken into account by such party (or such Person) at the time of conclusion
of the contract.

 

  

 

  

 

Genworth Australia Group

 

  

 

Genworth Australia and each of its Affiliates.

  

 

  

 

Genworth Australia Confidential Information

 

  

 

has the meaning given to it in clause 4.1(a).

  

 

  

 

Genworth Australia Indemnified Parties

 

  

 

has the meaning given to it in clause 5.3.

  

 

  

 

Genworth Financial Confidential Information

 

  

 

has the meaning given to it in clause 4.1(b).

  

 

  

 

Genworth Financial Disclosure Portions

 

  

 

has the meaning given to it in clause 5.2(d).

  

 

  

 

Genworth Financial Group

 

  

 

Genworth Financial and each of its Affiliates.

  

 

  

 

Genworth Financial Indemnified Parties

 

  

 

has the meaning given to it in clause 5.2.

  

 

  

 

GF Mortgage Insurance

 

  

 

Genworth Financial Mortgage Insurance Pty Limited (ACN 106 974 305).

  

 

  

 

GF New Holdings

 

  

Genworth Financial New Holdings Pty Limited (ACN 140 219 101).

 

  

 

  

 

GF Services

 

  

Genworth Financial Services Pty Limited (ACN 116 067 424).

 

  

 

  

 

GFAH

 

  

Genworth Financial Australia Holdings, LLC.

 

  

 

  

 

GFIH

 

  

Genworth Financial International Holdings, Inc.

 

  

 

 

Master Agreement            page 4



--------------------------------------------------------------------------------

LOGO [g743121g28m59.jpg]

 

    

Term

 

  

Meaning

 

  

 

  

 

GFMI Holdings

  

 

Genworth Financial Mortgage Insurance Holdings Pty Limited (ACN 106 972 874).

 

  

 

  

 

Governmental Approvals

  

 

any notice, report or other filing to be made with, or any consent,
registration, approval, permit or authorization to be obtained from, any
Governmental Authority.

 

  

 

  

 

Governmental Authority

  

 

1    any domestic or foreign government, whether national, federal, provincial,
state, territorial, municipal or local (whether administrative, legislative,
executive or otherwise);

 

2    any agency, authority, ministry, department, regulatory body, court,
central bank, bureau, board or other instrumentality having legislative,
judicial, taxing, regulatory, prosecutorial or administrative powers or
functions of, or pertaining to, government;

 

3    any court, commission, individual, arbitrator, arbitration panel or other
body having adjudicative, regulatory, judicial, quasi-judicial, administrative
or similar functions; and

 

4    any other body or entity created under the authority of or otherwise
subject to the jurisdiction of any of the foregoing, including any stock or
other securities exchange or professional association.

 

  

 

  

 

ICC

 

  

has the meaning given to it in clause 6.3(a).

 

  

 

  

 

ICC Rules

 

  

has the meaning given to it in clause 6.3(a).

 

  

 

  

 

IT Services Agreement

  

 

the IT Services Agreement dated 1 January 2013, by and among GFIH, GF Mortgage
Insurance, Genworth Financial Mortgage Indemnity Pty Limited, GF Services, GFMI
Holdings, Genworth Financial Mortgage Insurance Finance Pty Limited and GF New
Holdings, as varied in accordance with the IT Services Agreement from time to
time.

 

  

 

  

 

Indemnified Party

 

  

has the meaning given to it in clause 5.5(a).

 

  

 

  

 

Indemnifying Party

 

  

has the meaning given to it in clause 5.5(a).

 

  

 

  

 

Indemnity Payment

 

  

has the meaning given to it in clause 5.5(a).

 

  

 

 

Master Agreement            page 5



--------------------------------------------------------------------------------

LOGO [g743121g28m59.jpg]

 

    

Term

 

  

Meaning

 

  

 

  

 

Insurance Proceeds

  

 

those monies: (a) received by an insured from an insurance carrier; (b) paid by
an insurance carrier on behalf of the insured; or (c) received (including by way
of set-off) from any third party in the nature of insurance, contribution or
indemnification in respect of any Liability; in any such case net of any
applicable premium adjustments (including reserves and retrospectively rated
premium adjustments) and net of any costs or expenses incurred in the collection
thereof.

 

  

 

  

 

Intellectual Property

  

 

all of the following, whether protected, created or arising under the laws of
the United States, Australia or any other foreign jurisdiction: (i) patents,
patent applications (along with all patents issuing thereon), statutory
invention registrations, divisions, continuations, continuations-in-part,
substitute application of the foregoing and any extensions, reissues,
restorations and re-examinations thereof, and all rights therein provided by
international treaties or conventions, (ii) copyrights, mask work rights,
database rights and design rights, whether or not registered, published or
unpublished, and registrations and applications for registration thereof, and
all rights therein whether provided by international treaties or conventions or
otherwise, (iii) trademarks, service marks, trade dress, logos and other
identifiers of source, including all goodwill associated therewith and all
common law rights, registrations and applications for registration thereof, and
all rights therein provided by international treaties or conventions, and all
reissues, extensions and renewals of any of the foregoing, (iv) intellectual
property rights arising from or in respect of domain names, domain name
registrations and reservations, (v) trade secrets, (vi) intellectual property
rights arising from or in respect of Technology, and (vii) all other
applications and registrations related to any of the intellectual property
rights set forth in the foregoing clauses (i) – (vi) above.

 

  

 

  

 

Initial Public Offering

 

  

 

has the meaning given to it in Recital 1.

 

  

 

  

 

IPO Agreements

  

 

this Agreement, the Shared Services Agreement, the IT Services Agreement, the
Cross License, the Shareholder Agreement, and the Trade-Mark License.

 

  

 

  

 

Liabilities

  

 

any debt, loss, damage, adverse claim, liability or obligation of any Person
(whether direct or indirect, known or unknown, asserted or unasserted, absolute
or contingent, accrued or unaccrued, liquidated or unliquidated, or due or to
become due, and whether in contract, tort, strict liability or otherwise), and
including all costs and expenses relating thereto, but not including any
Excluded Claim.

 

  

 

 

Master Agreement            page 6



--------------------------------------------------------------------------------

LOGO [g743121g28m59.jpg]

 

    

Term

 

  

Meaning

 

  

 

  

 

Offer Management Agreement

  

 

the agreement of that name entered into on or about the date of this document
between, amongst others, Genworth Australia, Genworth Financial and the joint
lead managers to the Initial Public Offering.

 

  

 

  

 

Order

  

 

any order, directive, judgment, decree, injunction, decision, ruling, award or
writ of any Governmental Authority.

 

  

 

  

 

Person

  

 

any individual, corporation, partnership, firm, joint venture, association,
joint-stock company, trust, unincorporated organization, Governmental Authority
or other entity.

 

  

 

  

 

Personal Information

  

 

any information about an identifiable individual that is provided to or obtained
by either party.

 

  

 

  

 

Relevant Interest

 

  

 

has the meaning given to it in the Corporations Act.

 

  

 

  

 

Representatives

  

 

with respect to a party, an Affiliate of that party and its and its Affiliates’
officers, directors, employees, agents and representatives (including any legal
and financial advisors, agents, customers, suppliers, contractors, consultants
and other representatives of any Person providing finance).

 

  

 

  

 

Restructure Steps

 

  

 

the restructure steps set out in Schedule 2.

 

  

 

  

 

Sales Taxes

 

  

 

has the meaning given to it in clause 7.7.

 

  

 

  

 

Services

  

 

means the “Services” as defined under the Shared Services Agreement and
“Services” as defined under the IT Services Agreement.

 

  

 

  

 

Shared Services Agreement

  

 

the Shared Services Agreement in the form agreed between the parties, to be
entered into on or around the Closing Date among Genworth Financial, Genworth
Australia, GF Mortgage Insurance and Genworth Financial Mortgage Indemnity
Limited.

 

  

 

  

 

Shareholder Agreement

  

 

the Shareholder Agreement in the form agreed between the parties, to be entered
into on or around the Closing Date by and among Genworth Financial,
Shareholderco and Genworth Australia.

 

  

 

 

Master Agreement            page 7



--------------------------------------------------------------------------------

LOGO [g743121g28m59.jpg]

 

    

Term

 

  

Meaning

 

  

 

  

 

Shareholderco or AGP

  

 

Genworth Australian General Partnership, to be established under a partnership
deed in accordance with Step 4 of the Restructure Steps, between Brookfield and
GFIH, as amended from time to time.

 

  

 

  

 

Subsidiary or subsidiary

  

 

with respect to any Person, any corporation, limited liability company, joint
venture or partnership of which such Person (a) beneficially owns, either
directly or indirectly, more than 50% of (i) the total combined voting power of
all classes of voting securities of such entity, (ii) the total combined equity
interests, or (iii) the capital or profit interests, in the case of a
partnership; or (b) otherwise has the power to vote, either directly or
indirectly, sufficient securities to elect a majority of the board of directors
or similar governing body.

 

  

 

  

 

Taxes

 

  

has the meaning given to it in clause 7.7.

 

  

 

  

 

Technology

 

  

has the meaning given to it in the Shared Services Agreement.

 

  

 

  

 

Third Party Claim

 

  

has the meaning given to it in clause 5.6(a).

 

  

 

  

 

Trade-Mark License

  

 

the Trade-Mark License Agreement in the form agreed between the parties, to be
entered into on or around the Closing Date by and among Genworth Holdings, Inc.
and Genworth Australia.

 

  

 

  

 

Trigger Date

  

 

the first date on which members of the Genworth Financial Group do not have a
Relevant Interest in aggregate in 50% or more of the outstanding ordinary shares
of Genworth Australia.

 

  

 

  

 

Vendor Agreement

 

  

has the meaning given to it in the Shared Services Agreement.

 

  

 

 

1.2 Interpretation  

In this Agreement:

 

  (a) Headings and bold type are for convenience only and do not affect the
interpretation of this Agreement.  

 

  (b) The singular includes the plural and the plural includes the singular.  

 

  (c) Words of any gender include all genders.  

 

  (d) The word ‘including’ and words of similar import shall mean ‘including,
without limitation,’.  

 

  (e) Other parts of speech and grammatical forms of a word or phrase defined in
this Agreement have a corresponding meaning.  

 

Master Agreement            page 8



--------------------------------------------------------------------------------

LOGO [g743121g28m59.jpg]

 

 

  (f) An expression importing a person includes any company, partnership, joint
venture, association, corporation or other body corporate and any Government
Authority as well as an individual.  

 

  (g) A reference to a clause, party, schedule, attachment or exhibit is a
reference to a clause of, and a party, schedule, attachment or exhibit to, this
Agreement.  

 

  (h) A reference to any legislation includes all delegated legislation made
under it and amendments, consolidations, replacements or re-enactments of any of
them.  

 

  (i) A reference to a document includes all amendments or supplements to, or
replacements or novations of, that document.  

 

  (j) A reference to a party to a document includes that party’s successors and
permitted assignees.  

 

  (k) No provision of this Agreement will be construed adversely to a party
because that party was responsible for the preparation of this Agreement or that
provision.  

 

  (l) A reference to a body, other than a party to this Agreement (including an
institute, association or authority), whether statutory or not:  

 

  (1) which ceases to exist; or  

 

  (2) whose powers or functions are transferred to another body,  

is a reference to the body which replaces it or which substantially succeeds to
its powers or functions.

 

  (m) Where, in this Agreement, the rights of Genworth Financial are dependent
upon the members of the Genworth Financial Group holding an aggregate Relevant
Interest in a particular percentage of Ordinary Shares (Applicable Threshold):  

 

  (1) the aggregate Relevant Interest in the outstanding Ordinary Shares held by
the members of the Genworth Financial Group shall only be taken to be less than
or not less than (as the case may be) the Applicable Threshold if that aggregate
Relevant Interest is less than or not less than (as the case may be) the
Applicable Threshold for a period of at least 90 consecutive days; and  

 

  (2) if that aggregate Relevant Interest falls below and remains below the
Applicable Threshold for a period of at least 90 consecutive days, then the
“first date” on which members of the Genworth Financial Group are taken to hold
an aggregate Relevant Interest that is less than or not less than (as the case
may be) the Applicable Threshold shall be the first day after the expiry of that
90 consecutive days period.  

 

 

2

 

  

Expenses

 

 

2.1 Expenses of the Initial Public Offering  

Genworth Financial shall pay all reasonable third party costs and expenses
associated with the transactions contemplated by this Agreement and the other
IPO Agreements and the Restructure Steps, and must reimburse Genworth Australia
for the amount of:

 

  (a) third party costs and expenses incurred by Genworth Australia or its
Affiliates which are of the kind set out in Schedule 1; and  

 

Master Agreement            page 9



--------------------------------------------------------------------------------

LOGO [g743121g28m59.jpg]

 

 

  (b) other third party costs and expenses incurred by Genworth Australia or its
Affiliates as may be mutually agreed in writing between Genworth Financial and
Genworth Australia,  

and Genworth Financial and Genworth Australia will use all commercially
reasonable efforts to ensure that any third party vendors invoice Genworth
Australia for any such costs and expenses on or before the Closing Date so that
such invoices are settled by Genworth Financial by payment to Genworth Australia
or the relevant vendor (as applicable) on, or as soon as reasonably practicable
after, the Closing Date.

 

3

 

  

Closing

 

 

3.1 Pre-Closing transactions  

Genworth Financial and Genworth Australia shall procure that all necessary steps
are taken to ensure that Steps 1 to 9 of the Restructure Steps are completed on
or prior to Closing.

 

3.2 Time and place of closing  

Subject to the terms and conditions of this Agreement, all transactions
contemplated by this Agreement shall be consummated at the Closing to be held at
the Sydney offices of Ashurst Australia, on the Closing Date.

 

3.3 Closing transactions  

 

  (a) At the Closing, Genworth Financial and Genworth Australia shall enter
into, and, as necessary, shall cause their respective Affiliates to enter into,
the IPO Agreements.  

 

  (b) At or immediately following the Closing, Genworth Australia must:  

 

  (1) use the proceeds of the Initial Public Offering (after paying the Joint
Lead Managers fees payable to them in accordance with the Offer Management
Agreement) to make an additional capital contribution to GFAH and, if applicable
to repay its inter-company note obligations under Note 6 to Shareholderco in
each case in accordance with Step 11 of the Restructure Steps; and  

 

  (2) procure that GFAH makes the appropriate entries in its registers and
records to reflect the increased capital contribution by Genworth Australia
under clause 3.3(b)(1) and uses the capital contribution to repay its
inter-company note obligations under Note 5 to Shareholderco, in accordance with
Step 11 of the Restructure Steps.  

 

 

4

 

  

Confidentiality

 

 

4.1 Confidential information  

 

  (a) From and after the Closing, subject to clause 4.1(c) and except as
contemplated by this Agreement or any other IPO Agreement, Genworth Financial
shall not, and shall cause its Representatives not to:  

 

Master Agreement            page 10



--------------------------------------------------------------------------------

LOGO [g743121g28m59.jpg]

 

 

  (1) directly or indirectly disclose, reveal, divulge or communicate any
Genworth Australia Confidential Information to any Person other than
Representatives who reasonably need to know such information for the purpose (in
this clause 4.1(a) only, the Purpose) of providing services to the Genworth
Australia Group or otherwise discharging Genworth Financial’s obligations or
exercising its rights under the IPO Agreements; or  

 

  (2) use or otherwise exploit for its own benefit or for the benefit of any
third party or for any purpose other than the Purpose, any Genworth Australia
Confidential Information. Genworth Financial shall use the same degree of care
to prevent and restrain the unauthorized use or disclosure of the Genworth
Australia Confidential Information by any of its Representatives as it currently
uses for its own confidential information of a like nature, but in no event less
than a reasonable standard of care.  

For purposes of this clause 4.1, any information, material or documents relating
to Genworth Australia’s business as it is currently or formerly conducted, or
proposed to be conducted, by the Genworth Australia Group furnished to or in
possession of the Genworth Financial Group, irrespective of the form of
communication, and all notes, analyses, compilations, forecasts, data,
translations, studies, memoranda or other documents prepared by Genworth
Financial or its Representatives, that contain or otherwise reflect such
information, material or documents, including without limitation Personal
Information, is hereinafter referred to as “Genworth Australia Confidential
Information”. Genworth Australia Confidential Information does not include, and
there shall be no obligation hereunder with respect to, information that:

 

  (3) is or becomes generally available to the public, other than as a result of
a disclosure by Genworth Financial or a Representative not otherwise permissible
hereunder;  

 

  (4) Genworth Financial can demonstrate was or became available to the Genworth
Financial Group from a source other than the Genworth Australia Group, provided
that the source of such information was not known by Genworth Financial to be
bound by a confidentiality agreement with, or other contractual, legal or
fiduciary obligation of confidentiality to, the Genworth Australia Group with
respect to such information; or  

 

  (5) is developed independently by the Genworth Financial Group without
reference to the Genworth Australia Confidential Information.  

 

  (b) From and after the Closing, subject to clause 4.1(c) and except as
contemplated by this Agreement or any other IPO Agreement, Genworth Australia
shall not, and shall cause its Representatives, not to:  

 

  (1) directly or indirectly disclose, reveal, divulge or communicate Genworth
Financial Confidential Information to any Person other than Representatives who
reasonably need to know such information for the purpose (in this clause 4.1(b)
only, the Purpose) of providing services to the Genworth Financial Group or
otherwise discharging Genworth Australia’s obligations or exercising its rights
under the IPO Agreements; or  

 

  (2)

use or otherwise exploit for its own benefit or for the benefit of any third
party or for any purpose other than the Purpose, any Genworth Financial
Confidential Information. Genworth Australia shall use the same degree of care
to prevent and restrain the unauthorized use or

 

 

Master Agreement            page 11



--------------------------------------------------------------------------------

LOGO [g743121g28m59.jpg]

 

 

  disclosure of the Genworth Financial Confidential Information by any of its
Representatives as it currently uses for its own confidential information of a
like nature, but in no event less than a reasonable standard of care.  

For purposes of this clause 4.1, any information, material or documents relating
to the businesses currently or formerly conducted, or proposed to be conducted,
by the Genworth Financial Group (for greater certainty, not including Genworth
Australia and its Affiliates) furnished to or in possession of Genworth
Australia, irrespective of the form of communication, and all notes, analyses,
compilations, forecasts, data, translations, studies, memoranda or other
documents prepared by Genworth Australia or its Representatives, that contain or
otherwise reflect such information, material or documents, including without
limitation Personal Information, is hereinafter referred to as “Genworth
Financial Confidential Information”. Genworth Financial Confidential Information
does not include, and there shall be no obligation hereunder with respect to,
information that:

 

  (3) is or becomes generally available to the public, other than as a result of
a disclosure by Genworth Australia or a Representative not otherwise permissible
hereunder;  

 

  (4) Genworth Australia can demonstrate was or became available to the Genworth
Australia Group from a source other than the Genworth Financial Group, provided
that the source of such information was not known by Genworth Australia to be
bound by a confidentiality agreement with, or other contractual, legal or
fiduciary obligation of confidentiality to, Genworth Financial with respect to
such information; or  

 

  (5) is developed independently by the Genworth Australia Group without
reference to the Genworth Financial Confidential Information.  

 

  (c) If either Genworth Financial or Genworth Australia (or their respective
Affiliates) is requested or required (by oral question, interrogatories,
requests for information or documents, subpoena, civil investigative demand or
similar process) by any Governmental Authority or pursuant to Applicable Law to
disclose or provide any Genworth Australia Confidential Information or Genworth
Financial Confidential Information (other than with respect to any such
information furnished pursuant to the financial reporting provisions of the
Shareholder Agreement, which each party shall be permitted to disclose in its
public filings as required by any Governmental Authority or pursuant to
Applicable Law and in accordance with past practice), as applicable, the Person
receiving such request or demand shall use all reasonable efforts to provide the
other party with written notice of such request or demand as promptly as
practicable under the circumstances so that such other party shall have an
opportunity to seek an appropriate protective order. The party receiving such
request or demand agrees to take, and cause its Representatives to take, at the
requesting party’s expense, all other reasonable steps necessary to obtain
confidential treatment by the recipient. Subject to the foregoing, the party
that received such request or demand may thereafter disclose or provide any
Genworth Australia Confidential Information or Genworth Financial Confidential
Information, as the case may be, to the extent required by such Law (as so
advised by counsel) or by lawful process or such Governmental Authority.  

 

  (d) In the event that any disclosure of information is made in contravention
of this clause 4, the party that has made or permitted to be made such
contravening disclosure shall immediately notify the other party thereof.  

 

Master Agreement            page 12



--------------------------------------------------------------------------------

LOGO [g743121g28m59.jpg]

 

 

5

 

  

Release; indemnification

 

 

5.1 Release of pre-closing claims  

 

  (a) Except as provided in clause 5.1(d), below, effective as of the time of
Closing, Genworth Australia does hereby, for itself and as agent for each of its
Affiliates, remise, release and forever discharge Genworth Financial, its
Affiliates and each of their respective directors, officers and employees, and
their heirs, executors, successors and assigns, directly or indirectly from any
and all Liabilities whatsoever, whether at law or in equity (including any right
of contribution), existing or arising from any acts or events occurring or
failing to occur or alleged to have occurred or to have failed to occur or any
conditions existing or alleged to have existed on or before the time of Closing,
including in respect of the transactions and all other activities to implement
any of the Initial Public Offering or the transactions contemplated by this
Agreement or any of the IPO Agreements.  

 

  (b) Except as provided in clause 5.1(d), below, effective as of the time of
Closing, Genworth Financial does hereby, for itself and as agent for each of its
Affiliates, remise, release and forever discharge Genworth Australia, its
Affiliates and each of their respective directors, officers and employees, and
their heirs, executors, successors and assigns, directly or indirectly from any
and all Liabilities whatsoever, whether at law or in equity (including any right
of contribution), existing or arising from any acts or events occurring or
failing to occur or alleged to have occurred or to have failed to occur or any
conditions existing or alleged to have existed before the time of Closing,
including in respect of the transactions and all other activities to implement
any of the Initial Public Offering or the transactions contemplated in this
Agreement or any of the IPO Agreements.  

 

  (c) Genworth Australia, for itself and as agent for each of its Affiliates,
and Genworth Financial, for itself and as agent for each of its Affiliates, do
hereby agree, represent, and warrant that the matters released herein are not
limited to matters which are known or disclosed. Genworth Australia and Genworth
Financial may hereafter discover facts in addition to or different from those
which it now knows or believes to be true with respect to the subject matter of
this release, but each shall be deemed to have, finally and forever settled and
released any and all claims, known or unknown, suspected or unsuspected,
contingent or non-contingent, whether or not concealed or hidden, which now
exist, or heretofore have existed upon any theory of law or equity now existing
or coming into existence in the future, including but not limited to, conduct
which is negligent, intentional, with or without malice, or a breach of any
duty, law or rule, without regard to the subsequent discovery or existence of
such different or additional facts.  

 

  (d) Nothing contained in any of clauses 5.1(a), 5.1(b) or 5.1(c) shall impair
any right of any Person to enforce this Agreement (including the provisions of
clauses 5.1(a), 5.1(b), 5.1(c), 5.2 and 5.3 hereof), any other IPO Agreement,
any other agreement in force and effect between any member of the Genworth
Australia Group and any member of the Genworth Financial Group, or any debt or
liability owing by any member of the Genworth Financial Group to any member of
the Genworth Australia Group (or vice versa), which arises from and after the
Closing, in each case in accordance with its terms.  

 

  (e)

Genworth Australia agrees, for itself and as agent for each of its Affiliates,
not to make any claim or demand, or commence any Action asserting any claim or
demand, including any claim of contribution or any indemnification, against

 

 

Master Agreement            page 13



--------------------------------------------------------------------------------

LOGO [g743121g28m59.jpg]

 

 

  Genworth Financial, or any other Person released pursuant to clause 5.1(a),
with respect to any Liabilities released pursuant to clause 5.1(a).  

 

  (f) Genworth Financial agrees, for itself and as agent for each of its
Affiliates, not to make any claim or demand, or commence any Action asserting
any claim or demand, including any claim of contribution or any indemnification,
against Genworth Australia or any other Person released pursuant to clause
5.1(b), with respect to any Liabilities released pursuant to clause 5.1(b).  

 

  (g) At any time, at the request of the other party, each party shall cause
each of its respective Affiliates and other released Persons to execute and
deliver releases reflecting the provisions hereof and such other documents as
are necessary to effect the purposes hereof.  

 

  (h) Nothing in clauses 5.1(a), 5.1(b) or 5.1(c) shall impair any right of any
Person to enforce any right, liability or claim arising under or pursuant to any
of the following documents (as they may be amended from time to time):  

 

  (1) Amended and Restated Annual First Tier Excess of Loss Reinsurance Contract
between GF Mortgage Insurance and Genworth Mortgage Insurance Corporation dated
11 May 2011, as amended by Amendment to Amended and Restated Annual First Tier
Excess of Loss Reinsurance Contract dated 23 February 2012;  

 

  (2) Amended and Restated Annual Second Tier Excess of Loss Reinsurance
Contract between GF Mortgage Insurance and Brookfield dated 23 February 2012;  

 

  (3) Amended and Restated Annual Excess of Loss Reinsurance Contract between GF
Mortgage Insurance and Brookfield dated 11 May 2011, as amended by Amendment to
Amended and Restated Annual Excess of Loss Reinsurance Contract dated
23 February 2012;  

 

  (4) Cost Agreement between Genworth Financial and GE Mortgage Insurance
Company Pty Ltd dated 15 July 2005, as amended by Amendment No.1 to Cost
Agreement (Australia) dated 4 April 2012 and Amendment No.2 to Cost Agreement
(Australia) dated 11 March 2014;  

 

  (5) Master Services Agreement between GFIH and GF Mortgage Insurance dated
20 December 2006;  

 

  (6) IT Services Agreement;  

 

  (7) an Investment Management Agreement for Australian private placements
between GF Mortgage Insurance and GFIH to be entered into on or around the date
of this agreement (to the extent that this agreement is entered into prior to
Closing);  

 

  (8) this Agreement;  

 

  (9) Shareholder Agreement;  

 

  (10) Shared Services Agreement;  

 

  (11) Cross License; and  

 

  (12) Trade-mark License.  

(each an Excluded Claim).

 

  (i) Genworth Financial represents and warrants to Genworth Australia that it
does not have knowledge of any matters that are reasonably likely to give rise
to a material liability to Genworth Australia that have not been brought to the
attention of, or are not otherwise known by, Genworth Australia.  

 

Master Agreement            page 14



--------------------------------------------------------------------------------

LOGO [g743121g28m59.jpg]

 

5.2 General indemnification by Genworth Australia  

Except as provided in clause 5.4 and to the extent permitted by Applicable Law,
Genworth Australia shall indemnify, defend and hold harmless on an After-Tax
Basis Genworth Financial and its Affiliates and their respective directors,
officers and employees, and their heirs, executors, successors and assigns
(collectively, the Genworth Financial Indemnified Parties) from and against any
and all Liabilities arising out of, resulting from or otherwise related to any
of the following items (without duplication):

 

  (a) any failure by any member of the Genworth Australia Group or any other
Person to pay, perform or otherwise properly discharge any Liability (other than
a Liability released under clause 5.1(b)) of any member of the Genworth
Australia Group, whether prior to or after the Closing Date;  

 

  (b) any Third Party Claims related to the operation by any member of the
Genworth Australia Group of any current or future businesses, irrespective of
when the facts giving rise to the claim arose (other than a Liability arising
solely as a result of the Restructure Steps being undertaken in the manner
contemplated in Schedule 2);  

 

  (c) any breach by Genworth Australia of this Agreement or any other IPO
Agreement; and  

 

  (d) all information contained in the prospectus and any other materials
distributed in connection with the Initial Public Offering, and any untrue
statement or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, in each case other than:  

 

  (1) with respect to statements or omissions relating exclusively to
(i) Genworth Financial, and (ii) Genworth Financial’s businesses, (the Genworth
Financial Disclosure Portions); or  

 

  (2) to the extent that any such Liability is finally judicially determined by
a court of competent jurisdiction to have been primarily caused by the fraud or
wilful misconduct of Genworth Financial.  

Without limiting the foregoing, the parties acknowledge that Genworth Australia
has, and Genworth Financial does not have, direct knowledge of the matters
disclosed in the prospectus (other than the Genworth Financial Disclosure
Portions), and Genworth Financial has reasonably relied on Genworth Australia in
respect of those matters. It is further acknowledged that Genworth Financial has
given no warranty or assurance in relation to Genworth Australia or any matter
disclosed in the prospectus (other than the Genworth Financial Disclosure
Portions) (other than the warranties expressly set out in this Agreement).

 

5.3 General indemnification by Genworth Financial  

Except as provided in clause 5.4 and to the extent permitted by Applicable Law,
Genworth Financial shall indemnify, defend and hold harmless on an After-Tax
Basis Genworth Australia and its Affiliates and each of their respective
directors, officers and employees, and their heirs, executors, successors and
assigns (collectively, the Genworth Australia Indemnified Parties) from and
against any and all Liabilities arising out of, resulting from or otherwise
related to any of the following items (without duplication):

 

  (a)

any failure by Genworth Financial or any other Person to pay, perform or
otherwise properly discharge any of Liability (other than a Liability released

 

 

Master Agreement            page 15



--------------------------------------------------------------------------------

LOGO [g743121g28m59.jpg]

 

  under clause 5.1(a)) of any member of the Genworth Financial Group, whether
prior to or after the Closing Date;  

 

  (b) any Third Party Claims related to the operation by the Genworth Financial
Group of any current or future Genworth Financial businesses, irrespective of
when the facts giving rise to the claim arose (other than a Liability arising
solely as a result of the Restructure Steps being undertaken in the manner
contemplated in Schedule 2);  

 

  (c) any breach by Genworth Financial of this Agreement or any other IPO
Agreement;  

 

  (d) all information contained in the Genworth Financial Disclosure Portions,
and any untrue statement or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, except to
the extent that any such Liability is finally judicially determined by a court
of competent jurisdiction to have been primarily caused by the fraud or wilful
misconduct of Genworth Australia;  

 

  (e) any adjustment by a Government Authority to the Tax Cost (as that term is
defined in section 995-1 of the Income Tax Assessment Act 1997 (Cth)) of assets
held by Genworth Australia on the date of the initial public offering of
Genworth Financial on 25 May 2004, that have been disposed of as at the Closing
Date but only for so much of the amount of the adjustment that was not otherwise
provided for in the monthly Australian accounts (prepared in accordance with
Australian generally accepted accounting principles (AGAAP)) of the Genworth
Australia Group as at the Closing Date; and  

 

  (f) one or more of the Genworth Australia Indemnified Parties being joined or
otherwise included as a party to any Action involving allegations of violations
of securities laws against Genworth Financial pending on the Closing Date (or
any related Action or other Action based on substantially the same facts as any
such pending Action).  

 

5.4 Contribution  

 

  (a) If the indemnification provided for in this clause 5 is unavailable to, or
insufficient to hold harmless on an After-Tax Basis, an indemnified party under
clause 5.2(d) or clause 5.3(d) hereof in respect of any Liabilities referred to
therein, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of such Liabilities (or actions in
respect thereof) in such proportion as is appropriate to reflect the relative
fault of the indemnifying party and the indemnified party in connection with the
actions which resulted in Liabilities as well as any other relevant equitable
considerations. The relative fault of such indemnifying party and indemnified
party shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by such
indemnifying party or indemnified party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.  

 

  (b)

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this clause 5.4 were determined by a pro rata allocation or by any
other method of allocation that does not take account of the equitable
considerations referred to in clause 5.4(a) above. The amount paid or payable by
an indemnified party as a result of the Liabilities referred to in clause
5.4(a), above, shall be deemed to include, subject to the limitations set forth
above,

 

 

Master Agreement            page 16



--------------------------------------------------------------------------------

LOGO [g743121g28m59.jpg]

 

  any legal or other fees or expenses reasonably incurred by such indemnified
party in connection with investigating any claim or defending any Action. No
person guilty of fraudulent misrepresentation shall be entitled to contribution
from any person who was not guilty of such fraudulent misrepresentation.  

 

5.5 Indemnification obligations net of insurance proceeds and other amounts, on
an After-Tax Basis  

 

  (a) Any Liability subject to indemnification or contribution pursuant to this
clause 5 will be net of Insurance Proceeds that actually reduce the amount of
the Liability and will be determined on an After-Tax Basis. Accordingly, the
amount which any party (an Indemnifying Party) is required to pay to any Person
entitled to indemnification hereunder (an Indemnified Party) will be reduced by
any Insurance Proceeds theretofore actually recovered by or on behalf of the
Indemnified Party in respect of the related Liability. If an Indemnified Party
receives a payment (an Indemnity Payment) required by this Agreement from an
Indemnifying Party in respect of any Liability and subsequently receives
Insurance Proceeds, then the Indemnified Party will pay to the Indemnifying
Party an amount equal to the excess of the Indemnity Payment received over the
amount of the Indemnity Payment that would have been due if the Insurance
Proceeds had been received, realized or recovered before the Indemnity Payment
was made.  

 

  (b) An insurer who would otherwise be obligated to pay any claim shall not be
relieved of the responsibility with respect thereto or, solely by virtue of the
indemnification provisions hereof, have any subrogation rights with respect
thereto. The Indemnified Party shall use its commercially reasonable efforts to
seek to collect or recover any third-party Insurance Proceeds (other than
Insurance Proceeds under an arrangement where future premiums are adjusted to
reflect prior claims in excess of prior premiums) to which the Indemnified Party
is entitled in connection with any Liability for which the Indemnified Party
seeks indemnification pursuant to this clause 5; provided that the Indemnified
Party’s inability to collect or recover any such Insurance Proceeds shall not
limit the Indemnifying Party’s obligations hereunder.  

 

  (c) The term “After-Tax Basis” as used in this clause 5 means that, in
determining the amount of the payment necessary to indemnify any party against,
or reimburse any party for, Liabilities, the amount of such Liabilities will be
determined net of any reduction in Tax derived by the indemnified party as the
result of sustaining or paying such Liabilities, and the amount of such
indemnification payment will be increased (i.e., ‘grossed up’) by the amount
necessary to satisfy any income or other Tax liabilities incurred by the
indemnified party as a result of its receipt of, or right to receive, such
indemnification payment (as so increased), so that the indemnified party is put
in the same net after-Tax economic position as if it had not incurred such
Liabilities, in each case without taking into account any impact on the tax
basis that an indemnified party has in its assets.  

 

5.6 Procedures for indemnification of Third Party Claims  

 

  (a)

If an Indemnified Party shall receive notice or otherwise learn of the assertion
by a Person (including any Governmental Authority) who is not a party or one of
its Affiliates of any claim or of the commencement by any such Person of any
Action (collectively, a Third Party Claim) with respect to which an Indemnifying
Party may be obligated to provide indemnification to such Indemnified Party
pursuant to clause 5.2 or 5.3, or any other clause of this Agreement or any
other IPO Agreement, such Indemnified Party shall give such Indemnifying

 

 

Master Agreement            page 17



--------------------------------------------------------------------------------

LOGO [g743121g28m59.jpg]

 

  Party written notice thereof within 10 days after becoming aware of such Third
Party Claim. Any such notice shall describe the Third Party Claim in reasonable
detail. Notwithstanding the foregoing, the failure of any Indemnified Party or
other Person to give notice as provided in this clause 5.6(a) shall not relieve
the Indemnifying Party of its obligations under this clause 5 or under the
indemnification provisions of any other IPO Agreement, except to the extent that
such Indemnifying Party is actually prejudiced by such failure to give notice.  

 

  (b) An Indemnifying Party may elect to defend (and to seek to settle or
compromise), at such Indemnifying Party’s own expense and by such Indemnifying
Party’s own counsel, any Third Party Claim. Within 60 days after the receipt of
notice from an Indemnified Party in accordance with clause 5.6(a) (or sooner, if
the nature of such Third Party Claim so requires), the Indemnifying Party shall
notify the Indemnified Party of its election whether the Indemnifying Party will
assume responsibility for defending such Third Party Claim, which election shall
specify any reservations or exceptions. During such time, the Indemnified Party
shall not take any action that could prejudice the Indemnifying Party’s ability
to defend the Third Party Claim. After notice from an Indemnifying Party to an
Indemnified Party of its election to assume the defence of a Third Party Claim,
such Indemnified Party shall have the right to employ separate counsel and to
participate in (but not control) the defence, compromise, or settlement thereof,
but the fees and expenses of such counsel shall be the expense of such
Indemnified Party except as set forth in the next sentence. If the Indemnifying
Party has elected to assume the defence of the Third Party Claim but has
specified, and continues to assert, any reservations or exceptions in such
notice, then, in any such case, the reasonable fees and expenses of one separate
counsel for all Indemnified Parties shall be borne by the Indemnifying Party,
but the Indemnifying Party shall be entitled to reimbursement by the Indemnified
Party for payment of any such fees and expenses to the extent that it
establishes that such reservations and exceptions were proper.  

 

  (c) If an Indemnifying Party elects not to assume responsibility for defending
a Third Party Claim, or fails to notify an Indemnified Party of its election as
provided in clause 5.6(b), such Indemnified Party may defend such Third Party
Claim at the cost and expense of the Indemnifying Party.  

 

  (d) Unless the Indemnifying Party has failed to assume the defence of the
Third Party Claim in accordance with the terms of this Agreement, no Indemnified
Party may settle or compromise any Third Party Claim without the consent of the
Indemnifying Party. No Indemnifying Party shall consent to entry of any judgment
or enter into any settlement of any pending or threatened Third Party Claim in
respect of which any Indemnified Party is or could have been a party and
indemnity could have been sought hereunder by such Indemnified Party without the
consent of the Indemnified Party if (i) the effect thereof is to permit any
injunction, declaratory judgment, other order or other nonmonetary relief to be
entered, directly or indirectly against such Indemnified Party and (ii) such
settlement does not include an unconditional release of such Indemnified Party
from all liability on claims that are the subject matter of such Third Party
Claim.  

 

5.7 Additional matters  

 

  (a)

Indemnification or contribution payments in respect of any Liabilities for which
an Indemnified Party is entitled to indemnification or contribution under this
clause 5 or under any other IPO Agreement shall be paid by the Indemnifying
Party to the Indemnified Party as such Liabilities are incurred upon demand by
the Indemnified Party, including reasonably satisfactory documentation setting
forth the basis for the amount of such indemnification or contribution payment,

 

 

Master Agreement            page 18



--------------------------------------------------------------------------------

LOGO [g743121g28m59.jpg]

 

  including documentation with respect to calculations made on an After-Tax
Basis and consideration of any Insurance Proceeds that actually reduce the
amount of such Liabilities. The indemnity and contribution agreements contained
in this clause 5 or under any other IPO Agreement shall remain operative and in
full force and effect, regardless of (i) any investigation made by or on behalf
of any Indemnified Party; (ii) the knowledge by the Indemnified Party of
Liabilities for which it might be entitled to indemnification or contribution
hereunder; and (iii) any termination of this Agreement or any other IPO
Agreement.  

 

  (b) Any claim on account of a Liability which does not result from a Third
Party Claim shall be asserted by written notice given by the Indemnified Party
to the applicable Indemnifying Party. Such Indemnifying Party shall have a
period of 30 days after the receipt of such notice within which to respond
thereto. If such Indemnifying Party does not respond within such 30-day period,
such Indemnifying Party shall be deemed to have refused to accept responsibility
to make payment. If such Indemnifying Party does not respond within such 30-day
period or rejects such claim in whole or in part, such Indemnified Party shall
be free to pursue such remedies as may be available to such party as
contemplated by this Agreement and the other IPO Agreements without prejudice to
its continuing rights to pursue indemnification or contribution hereunder or
thereunder.  

 

  (c) If payment is made by or on behalf of any Indemnifying Party to any
Indemnified Party in connection with any Third Party Claim, such Indemnifying
Party shall be subrogated to and shall stand in the place of such Indemnified
Party as to any events or circumstances in respect of which such Indemnified
Party may have any right, defence or claim relating to such Third Party Claim
against any claimant or plaintiff asserting such Third Party Claim or against
any other Person. Such Indemnified Party shall cooperate with such Indemnifying
Party in a reasonable manner, and at the cost and expense of such Indemnifying
Party, in prosecuting any subrogated right, defence or claim.  

 

  (d) In an Action in which the Indemnifying Party is not a named defendant, if
either the Indemnified Party or Indemnifying Party shall so request, the parties
shall endeavour to substitute the Indemnifying Party for the named defendant if
they conclude that substitution is desirable and practical. If such substitution
or addition cannot be achieved for any reason or is not requested, the named
defendant shall allow the Indemnifying Party to manage the Action as set forth
in this clause 5.7(d), and the Indemnifying Party shall fully indemnify the
named defendant against all costs of defending the Action (including court
costs, sanctions imposed by a court, attorneys’ fees, experts fees and all other
external expenses), the costs of any judgment or settlement, and the cost of any
interest or penalties relating to any judgment or settlement.  

 

5.8 Remedies cumulative; limitations of liability  

The rights provided in this clause 5 shall be cumulative and, subject to the
provisions of clause 6, shall not preclude assertion by any Indemnified Party of
any other rights or the seeking of any and all other remedies against any
Indemnifying Party. Notwithstanding the foregoing, no member of the Genworth
Financial Group (on the one hand) nor any member of the Genworth Australia Group
(on the other hand) shall be liable to the other for any special, indirect,
incidental, punitive, consequential, exemplary, statutorily-enhanced or similar
damages in excess of compensatory damages (provided that any such liability with
respect to a Third Party Claim shall be considered direct damages) of the other
in connection with this Agreement or the other IPO Agreements.

 

Master Agreement            page 19



--------------------------------------------------------------------------------

LOGO [g743121g28m59.jpg]

 

5.9 Litigation and settlement cooperation  

Prior to the Trigger Date, Genworth Financial will use its commercially
reasonable efforts to include Genworth Australia (or, if applicable, an
Affiliate) in the settlement of any Third Party Claim which jointly involves
Genworth Financial and Genworth Australia (or, if applicable, an Affiliate);
provided, however, that:

 

  (a) Genworth Australia (or, if applicable, the Affiliate) shall be responsible
for its share of any such settlement obligation and any incremental cost (as
reasonably determined by Genworth Financial) to Genworth Financial of including
Genworth Australia (or, if applicable, the Affiliate) in such settlement; and  

 

  (b) Genworth Australia (or, if applicable, the Affiliate) shall be permitted
in good faith to opt out of any settlement if Genworth Australia (or the
relevant Affiliate) agrees to be responsible for defending its share of such
Third Party Claim.  

The parties agree to cooperate in the defence and settlement of any such Third
Party Claim which primarily relates to matters, actions, events or occurrences
taking place prior to the Trigger Date. In addition, both Genworth Australia and
Genworth Financial will use their commercially reasonable efforts to make the
necessary filings to permit each party to defend its own interests in any such
Third Party Claim as of the Trigger Date, or as soon as practicable thereafter.

 

6

 

  

Dispute resolution

 

 

6.1 Dispute resolution  

Unless the parties otherwise agree in writing and except as otherwise set forth
in this Agreement or in any other IPO Agreement, any dispute, controversy or
claim arising out of, or relating to this Agreement or the other IPO Agreements,
including the validity, interpretation, performance, breach or termination
thereof (a Dispute), shall be resolved in accordance with the provisions of this
clause 6, which shall be the sole and exclusive procedures for the resolution of
any such Dispute unless otherwise specified below or in any other IPO Agreement.

 

6.2 General provisions  

 

  (a) All communications (including and subsequent to the Request for
Arbitration) between the parties or their Representatives in connection with the
attempted resolution or determination of any Dispute shall be deemed to have
been delivered in furtherance of a Dispute settlement and shall be exempt from
production, and shall not be admissible in evidence for any reason (whether as
an admission or otherwise), in any proceeding for the resolution of the Dispute.
 

 

  (b) Notwithstanding anything to the contrary contained in this clause 6, any
Dispute relating to Genworth Financial’s rights as a shareholder of Genworth
Australia pursuant to Applicable Law, Genworth Australia’s constituent documents
or the Shareholder Agreement, will not be governed by or subject to the
procedures set forth in clause 6.3, below.  

 

Master Agreement            page 20



--------------------------------------------------------------------------------

LOGO [g743121g28m59.jpg]

 

6.3 Arbitration  

 

  (a) Any Dispute shall be finally determined by arbitration, administered by
the International Chamber of Commerce (ICC) and conducted under the Rules of
Arbitration of the International Chamber of Commerce (the ICC Rules).  

 

  (b) The arbitral tribunal shall be composed of three arbitrators, appointed in
accordance with the ICC Rules.  

 

  (c) The seat of the arbitration shall be New York, New York, United States of
America.  

 

  (d) The language of the arbitration shall be English.  

 

  (e) If more than one arbitration is commenced in relation to this Agreement or
the other IPO Agreements and any party contends that two or more such
arbitrations raise similar issues of law or fact and that the issues should be
resolved in one set of proceedings, the arbitral tribunal appointed in the first
filed proceedings (the First Tribunal) shall have the power to determine prior
to the exchange of pleadings in the first filed proceedings whether in the
interests of justice and efficiency the proceedings shall be consolidated. The
tribunal in such consolidated proceedings shall be selected as follows: (i) the
parties to the consolidated proceedings shall agree on the composition of the
tribunal; and (ii) failing such agreement within 30 days of consolidation being
ordered by the First Tribunal the ICC Court shall appoint all members of the
tribunal within 30 days of a written request by any of the parties to the
consolidated proceedings.  

 

  (f) Each party shall be permitted to present its case, witnesses and evidence,
if any, in the presence of the other party. A written transcript of the
proceedings shall be made and furnished to the parties.  

 

  (g) The arbitrators shall determine the Dispute in accordance with the laws of
New South Wales, Australia, without giving effect to any conflict of law rules
or other rules that might render such law inapplicable or unavailable, and shall
apply this Agreement and the other IPO Agreements according to their respective
terms.  

 

  (h) The parties agree to be bound by any award or order resulting from any
arbitration conducted in accordance with this clause 6.3. The parties undertake
to carry out any award without delay and shall be deemed to have waived their
right to appeal such award insofar as such waiver can validly be made. The
parties further agree that judgment on any award or order resulting from an
arbitration conducted under this clause 6.3 may be entered and enforced in any
court having jurisdiction thereof.  

 

  (i) Except as expressly permitted by this Agreement, no party will commence or
voluntarily participate in any court action or proceeding concerning a Dispute,
except (i) for enforcement as contemplated by clause 6.3(h) above, (ii) to
restrict or vacate an arbitral decision based on the grounds specified under
Applicable Law, or (iii) for interim relief as provided in clause 6.3(j) below.
For purposes of this clause 6.3(i), the parties hereto submit to the
non-exclusive jurisdiction of the courts of the State of New York.  

 

  (j)

In addition to the authority otherwise conferred on the arbitral tribunal, the
tribunal shall have the authority to make such orders for interim relief,
including injunctive relief, as it may deem just and equitable. Notwithstanding
clause 6.3(i) above, each party acknowledges that in the event of any actual or
threatened breach of the provisions of (i) clause 4.1, (ii) the Cross License,
and (iii) the Transitional Trade-Mark License, the remedy at law would not be
adequate, and therefore injunctive or other interim relief may be sought
immediately to restrain such breach. The parties may apply to any competent
judicial authority for interim or conservatory measures. The application of a

 

 

Master Agreement            page 21



--------------------------------------------------------------------------------

LOGO [g743121g28m59.jpg]

 

  party to a judicial authority for such measures or for the implementation of
any such measures ordered by an arbitral tribunal shall not be deemed to be an
infringement or a waiver of the arbitration agreement and shall not affect the
relevant powers reserved to the arbitral tribunal.  

 

  (k) The arbitral tribunal shall have the authority and discretion to award
costs in connection with the resolution of any Dispute in accordance with this
clause 6 and the ICC Rules.  

 

7

 

  

General provisions

 

 

7.1 Representations and warranties; fiduciary duties  

 

  (a) Each of Genworth Financial and Genworth Australia represents as follows:  

 

  (1) each such Person has the requisite corporate or other power and authority
and has taken all corporate or other action necessary in order to execute,
deliver and perform each of this Agreement and each other IPO Agreement to which
it is a party and to consummate the transactions contemplated hereby and
thereby; and  

 

  (2) this Agreement and each other IPO Agreement to which it is a party has
been duly executed and delivered by it and constitutes a valid and binding
agreement of it enforceable in accordance with the terms thereof.  

 

  (b) Notwithstanding any provision of this Agreement or any other IPO
Agreement, none of Genworth Financial nor Genworth Australia (nor any of their
respective Affiliates) shall be required to take or omit to take any action,
whether with respect to any matter covered by this Agreement, any other IPO
Agreement or otherwise, that would violate its fiduciary duties to any minority
shareholders or non-wholly owned Subsidiaries (it being understood that
directors’ qualifying shares or similar interests will be disregarded for
purposes of determining whether a Subsidiary is wholly owned).  

 

7.2 Further assurances  

 

  (a) In addition to the actions specifically provided for elsewhere in this
Agreement and the other IPO Agreements, each of the parties hereto will
cooperate with each other and use commercially reasonable efforts, prior to, on
and after the Closing Date, to take, or to cause to be taken, all actions, and
to do, or to cause to be done, all things reasonably necessary on its part under
Applicable Law or contractual obligations to consummate and make effective the
transactions contemplated by this Agreement and the other IPO Agreements.  

 

  (b)

Without limiting the foregoing, prior to, on and after the Closing Date, each
party hereto shall cooperate with the other parties, and without any further
consideration, but at the expense of the requesting party from and after the
Closing Date, to execute and deliver, or use its commercially reasonable efforts
to cause to be executed and delivered, all instruments and to make all filings
with, and to obtain all consents, approvals or authorizations of, any
Governmental Authority or any other Person under any permit, license, agreement,
indenture or other instrument (including any Consents or Governmental
Approvals), and to take all such other actions as such party may reasonably be
requested to take by any other party hereto from time to time, consistent with
the terms of this Agreement and the other IPO Agreements, in

 

 

Master Agreement            page 22



--------------------------------------------------------------------------------

LOGO [g743121g28m59.jpg]

 

  order to effectuate the provisions and purposes of this Agreement and the
other IPO Agreements.  

 

  (c) On or prior to the Closing Date, Genworth Financial and Genworth Australia
in their respective capacities as direct and indirect shareholders of their
respective Subsidiaries, shall each ratify any actions that are reasonably
necessary or desirable to be taken by Genworth Financial, Genworth Australia or
any other Subsidiary of Genworth Financial or Genworth Australia, as the case
may be, to effectuate the transactions contemplated by this Agreement and the
other IPO Agreements.  

 

  (d) Notwithstanding any other provision of this Agreement and the other IPO
Agreements, each party agrees to cooperate with the other party, and provide all
assistance reasonably requested by the other party, to enable the other party to
respond to any actual or threatened litigation or other legal proceedings or
regulatory enquiries which relate in any way (in whole or in part) to matters,
actions, events or occurrences taking place prior to the Trigger Date,
including, but not limited to, by:  

 

  (1) allowing the other party and its directors, officers and advisers full and
free access to its premises, books and records;  

 

  (2) allowing the other party and its directors, officers and advisers full and
free access to (and taking reasonable steps to facilitate such access to) its
current and former directors, officers and employees;  

 

  (3) providing copies of, or preparing, any relevant analysis, documents or
other information to the other party; and  

 

  (4) otherwise assisting as reasonably requested by the other party in any such
legal proceedings or regulatory enquiries.  

 

7.3 Survival of covenants  

Except as expressly set forth in any IPO Agreement, the covenants and other
agreements contained in this Agreement and each IPO Agreement, and liability for
the breach of any obligations contained herein or therein, shall survive the
Closing and shall remain in full force and effect.

 

7.4 Governing law  

This Agreement and, unless expressly provided therein, each other IPO Agreement,
shall be governed by and construed and interpreted in accordance with the laws
of New South Wales excluding its conflict of laws rules.

 

7.5 Force majeure  

No party hereto (or any Person acting on its behalf) shall have any liability or
responsibility for failure to fulfil any obligation (other than a payment
obligation) under this Agreement so long as and to the extent to which the
fulfilment of such obligation is prevented, frustrated, hindered or delayed as a
consequence of circumstances of Force Majeure; provided that such party shall
have exhausted the procedures described in its disaster recovery, crisis
management, and business continuity plan if applicable. A party claiming the
benefit of this provision shall, as soon as reasonably practicable after the
party knew or ought to have known of the impediment:

 

  (a) notify the other party of the nature and extent of any such Force Majeure
condition and  

 

Master Agreement            page 23



--------------------------------------------------------------------------------

LOGO [g743121g28m59.jpg]

 

  (b) use commercially reasonable efforts to remove any such causes and resume
performance under this Agreement as soon as feasible.  

If the party claiming the benefit of this provision fails to do the things set
out in clauses 7.5(a) or 7.5(b) above, it is liable for damages resulting from
such failure.

 

7.6 Notices  

All notices, requests, claims, demands and other communications under this
Agreement shall be in writing and shall be given or made (and shall be deemed to
have been duly given or made upon receipt) by delivery in person, by overnight
courier service, by facsimile with receipt confirmed (followed by delivery of an
original via overnight courier service) or by registered or certified mail
(postage prepaid, return receipt requested) to the respective parties at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this clause 7.6):

 

         Genworth Financial   Address   

Genworth Financial, Inc.

 

6620 West Broad Street

 

Richmond, VA 23230

  Attention    General Counsel   Phone    804.662.2574  

Fax

 

  

804.662.2414

 

 

 

 

        

 

 

Genworth Australia

  Address   

Level 26

 

101 Miller Street

 

North Sydney NSW 2060

  Attention    General Counsel   Phone    +61 2 8248 2284  

Fax

 

  

+61 2 8916 7242

 

 

 

 

 

7.7 Taxes  

 

  (a) Except as provided in clause 5.5(c), each party shall be responsible for
any personal property taxes on property it owns or leases, for any and all taxes
on its business, and for taxes based on its net income or gross receipts and any
other similar taxes imposed by any Governmental Authority, together with any and
all interest, fines and penalties (collectively, Taxes).  

 

  (b) Each amount paid or credited under this Agreement shall be net of any
amount with respect to Taxes required to be withheld or remitted under
Applicable Laws.  

 

  (c)

All the amounts that either party shall charge the other under the IPO
Agreements shall be exclusive of GST or any other sales, use, excise,
value-added, goods and services, consumption and any other similar taxes and
duties imposed or deemed imposed by the laws of any Governmental Authority,

 

 

Master Agreement            page 24



--------------------------------------------------------------------------------

LOGO [g743121g28m59.jpg]

 

  together with any and all interest, fines and penalties (collectively, Sales
Taxes) owed, which shall be borne by the payor.  

 

  (d) A payee shall promptly notify the applicable payor of, and coordinate with
the payor the response to and settlement of, any claim for Sales Taxes asserted
by applicable taxing authorities against the payee for which the payor is
alleged to be financially responsible hereunder. Notwithstanding the above, the
payor’s liability for such Sales Taxes is conditioned upon the payee providing
the payor notification within 10 business days of receiving any proposed
assessment of any additional Sales Taxes, interest or penalty due by the payee;
provided that the payor shall be solely responsible for paying any Sales Taxes,
interest and penalties assessed directly against the payor. Notwithstanding the
foregoing, the failure of the payee to give notice as provided in this clause
7.7(d) shall not relieve the payor of its obligations under this clause 7.7(d),
except to the extent that the payor is actually prejudiced by such failure to
give notice.  

 

  (e) A payor shall promptly notify the applicable payee of, and coordinate with
the payee the response to and settlement of, any claim for Taxes asserted by
applicable taxing authorities against the payor for which the payee is alleged
to be financially responsible hereunder. Notwithstanding the above, the payee’s
liability for such Taxes is conditioned upon the payor providing the payee
notification within 10 business days of receiving any proposed assessment of any
additional Taxes, interest or penalty due by the payor; provided that the payee
shall be solely responsible for paying any Taxes, interest and penalties
assessed directly against the payee. Notwithstanding the foregoing, the failure
of the payor to give notice as provided in this clause 7.7(e) shall not relieve
the payee of its obligations under this clause 7.7(e), except to the extent that
the payee is actually prejudiced by such failure to give notice.  

 

  (f) Each payor shall be entitled to receive and to retain any refund of Sales
Taxes paid to a payee pursuant to any IPO Agreement. In the event a payee shall
be entitled to receive a refund of any Sales Taxes paid by a payor to the payee,
the payee shall promptly pay, or cause the payment of, such refund to the payor.
 

 

  (g) Each of the parties agrees that if reasonably requested by the other
party, it will cooperate with such other party to enable the accurate
determination of such other party’s tax liability and assist such other party in
minimizing its tax liability to the extent legally permissible. Any invoices
issued by a party shall separately state the amounts of any Taxes or Sales Taxes
that such party is proposing to collect from the relevant payor, and shall
separately allocate and identify fees and charges in respect of Services
provided in Australia, if any.  

 

  (h)

From the date of this Agreement until the first date on which members of the
Genworth Financial Group do not have a Relevant Interest in aggregate in 33 1/3%
or more of the outstanding ordinary shares of Genworth Australia, Genworth
Australia shall continue to file all tax returns on a basis consistent with past
practice unless (i) otherwise agreed to in writing by Genworth Financial, or
(ii) otherwise required by Applicable Law.

 

 

  (i) Notwithstanding clauses 5.2 and 5.3 or any other provision of this
Agreement, the parties agree that, except as provided for in clause 5.3(e) and
5.5(c), the parties’ Liability for Taxes and Sales Taxes is to be dealt with
solely under this clause 7.7.  

 

7.8 Regulatory approval and compliance  

Each of Genworth Financial and Genworth Australia shall be responsible for its
own compliance with any and all Laws applicable to its performance under this
Agreement; provided, however, that each of Genworth Financial and Genworth
Australia shall, subject

 

Master Agreement            page 25



--------------------------------------------------------------------------------

LOGO [g743121g28m59.jpg]

 

to reimbursement of out-of-pocket expenses by the requesting party, cooperate
and provide one another with all reasonably requested assistance (including,
without limitation, the execution of documents and the provision of relevant
information) required by the requesting party to ensure compliance with all
Applicable Laws in connection with any regulatory action, requirement, inquiry
or examination related to this Agreement or the other IPO Agreements.

 

7.9 Severability  

If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced under any Applicable Law or as a matter of public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties to
this Agreement shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated by this Agreement
be consummated as originally contemplated to the greatest extent possible.

 

7.10 Entire agreement  

Except as otherwise expressly provided in this Agreement, this Agreement
(including the Exhibits hereto) constitutes the entire agreement of the parties
hereto with respect to the subject matter of this Agreement and supersedes all
prior agreements and undertakings, both written and oral, between or on behalf
of the parties hereto with respect to the subject matter of this Agreement.

 

7.11 Assignment; no third-party beneficiaries  

 

  (a) Except as expressly set forth below or in any other IPO Agreement, neither
this Agreement nor any other IPO Agreement may be assigned by any party hereto
or thereto without the prior written consent of the other party, such consent
not to be unreasonably withheld. Notwithstanding the foregoing, this Agreement
and (subject to the express terms of the other IPO Agreements) the other IPO
Agreements (other than the Shareholder Agreement or the Transitional Trade-Mark
License) may be assigned:  

 

  (1) by Genworth Australia to a third party to the extent that Genworth
Australia transfers substantially all of its business to such third party; and  

 

  (2) by Genworth Financial to a third party to the extent that Genworth
Financial transfers substantially all of any one or more of its businesses or
Affiliates that are engaged in providing Services to or receiving Services from
Genworth Australia to such third party;  

 

  (3) by either party to the surviving entity in any merger, consolidation,
equity exchange or reorganization involving such party;  

provided that, in any such event, the assignee executes an agreement to be bound
by all of the obligations of such transferor under this Agreement and the
relevant IPO Agreement(s) (copies of which agreements shall be provided to the
other party).

 

  (b)

Notwithstanding clause 7.11(a) or any other provision of this Agreement, in the
event that Genworth Financial transfers one or more of its Affiliates to a third
party, such Affiliate shall cease to be (and such third party transferee shall
not be) bound by the restrictions set forth in clause 4.1(a) hereof from and
after the time of completion of the transfer; provided however, that Genworth
Financial

 

 

Master Agreement            page 26



--------------------------------------------------------------------------------

LOGO [g743121g28m59.jpg]

 

  shall use all commercially reasonable efforts to ensure that: (i) such
Affiliate returns or destroys any Genworth Australia Confidential Information in
its possession prior to such transfer, and (ii) no Genworth Australia
Confidential Information is disclosed to or used by such Affiliate or such third
party transferee (following completion of the transfer) without the prior
written consent of Genworth Australia.  

 

  (c) Except as provided in clause 5 with respect to Indemnified Parties, this
Agreement is for the sole benefit of the parties to this Agreement and their
permitted successors and assigns and nothing in this Agreement, express or
implied, is intended to or shall confer upon any other Person any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement. In respect of clause 5, Genworth Financial and Genworth
Australia enter into this Agreement for their own benefit and for the benefit of
Genworth Financial Indemnified Parties and the Genworth Australia Indemnified
Parties respectively.  

 

7.12 Amendment; waiver  

No provision of this Agreement, or of any other agreement dated as of the date
hereof, between Genworth Financial and Shareholderco, related solely to this
Agreement, may be amended or modified except by a written instrument signed by
all the parties hereto. No waiver by any party of any provision hereof shall be
effective unless explicitly set forth in writing and executed by the party so
waiving. The waiver by either party hereto of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any other subsequent
breach.

 

7.13 Counterparts  

This Agreement may be executed in one or more counterparts, and by the different
parties to each such agreement in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Agreement by facsimile or electronic transmission shall
be as effective as delivery of a manually executed counterpart of any such
Agreement.

 

Master Agreement            page 27



--------------------------------------------------------------------------------

LOGO [g743121g28m59.jpg]

 

Schedule 1

 

  

Expenses of the Initial Public Offering (clause 2.1(a))

 

  

 

Actuarial

Audit & Accounting

Equity Plan/Compensation & Benefits Administration

Executive Remuneration Advice

Investment Banking Fees

IR/roadshows

Legal

PR/Media Advisory

Program Management

Prospectus Printing/Mailing

Regulatory Fees

Share Registry

Tax Advisory

 

Master Agreement            page 28



--------------------------------------------------------------------------------

LOGO [g743121g28m59.jpg]

 

Schedule 2

 

  

Restructure Steps (Clause 1.1)

 

  

 

The restructure involves the following 12 Restructure Steps. Note the steps
commence from Step 4, with Steps 1 and 2 having been completed in 2011, and Step
3 was completed on 20 March 2014.

 

 

 

Step

 

  

 

Parties

 

  

 

Action(s)

 

 

 

4

  

 

Brookfield

 

GFIH

  

 

Brookfield and GFIH form an Australian general partnership to be known as
Genworth Australian General Partnership with the following respective interests:
Brookfield - 99.9%; and GFIH - 0.01%.

 

 

 

5

  

 

Brookfield

 

AGP

 

GFAH

 

  

 

Brookfield transfers to AGP its interest in GFAH and the loan receivable owing
from GFAH (Note 1). As consideration, Brookfield increases its interest in AGP.

 

 

6

  

 

AGP

 

Brookfield

 

GF New Holdings

 

  

 

AGP purchases from Brookfield its holding of ordinary and redeemable preference
shares in GF New Holdings. As consideration, AGP provides consideration in the
form of a note/loan (Note 4).

 

 

7

  

 

GFAH

 

AGP

 

GF New Holdings

 

  

 

GFAH purchases from AGP its holdings of ordinary and redeemable preference
shares in GF New Holdings (acquired under Restructure Step 6). As consideration,
GFAH provides consideration in the form of a note/loan (Note 5) and AGP may make
an additional capital contribution to GFAH.

 

 

8

  

 

AGP

 

Brookfield

 

Genworth Australia

 

  

 

AGP purchases from Brookfield its holding of shares in Genworth Australia.

 

 

9

  

 

Genworth Australia

 

GFAH

  

 

AGP transfers its interest in GFAH and Note 1 to Genworth Australia. As
consideration, Genworth Australia will issue shares to AGP and may provide
consideration in the form of a note/loan (Note 6).

 

 

 

10

  

 

Genworth Australia

  

 

Initial Public Offering

 

 

 

11

  

 

Genworth Australia

  

 

Genworth Australia applies the proceeds raised under the Initial Public Offering
(net fees payable to the Joint Lead Managers in accordance with the Offer
Management

 

Master Agreement            page 29



--------------------------------------------------------------------------------

LOGO [g743121g28m59.jpg]

 

      

GFAH

 

AGP

  

Agreement) to make an additional capital contribution to GFAH and repay Note 6
(if any) held by AGP.

 

GFAH uses the additional capital to repay Note 5 owing to AGP.

 

 

 

 

12  

  

 

AGP

 

Brookfield

  

 

AGP uses the proceeds of the repayment in Restructure Step 11, as well as any
cash returned for repurchase of shares in Genworth Australia for the
“greenshoe”, to repay Note 4 owing to Brookfield and makes partnership
distributions of any excess proceeds to Brookfield.

 

 

Master Agreement            page 30



--------------------------------------------------------------------------------

LOGO [g743121g28m59.jpg]

 

Signing page

 

  

Executed as an agreement

 

  

 

 

 

 

SIGNED for Genworth Financial, Inc.

by its duly authorised officer, in the presence of:

            /s/ Kevin D. Schneider      

 

      Signature of officer     /s/ Richard J. Oelhafen, Jr.     KEVIN D.
SCHNEIDER  

 

   

 

  Signature of witness     Name     RICHARD J. OELHAFEN, JR.        

 

      Name       EXECUTED by Genworth Mortgage Insurance Australia Limited ACN
154 890 730:           /s/ Ellen Comerford     /s/ Richard Grellman  

 

   

 

  Signature of director     Signature of director/secretary     ELLEN COMERFORD
    RICHARD GRELLMAN  

 

   

 

  Name     Name

 

Master Agreement            page 31